*í» *2» ♦!» sjt
■ At the time of the hearing in this case there was considerable discussion between counsel and between the parties and the doctors, and it was the contention of the respondent that the deceased did not die as a result of an injury arising out of and in the course of his employment. Einally, it was agreed between all parties that the case should be compromised on the basis of the respondent paying to the petitioner a lump sum of $2,100, which is approximately one-half of the compensation that would be awarded if the case were held to be a compensable one. This payment was agreed to strictly by way of a compromise and with the understanding that this would definitely dispose of the case.
Mr. Eischer, the son of the deceased, was placed upon the-stand in the absence of his mother who is not in such a, physical condition that she could appear in court, and he-stated that he understood the compromise and that he was. entirely satisfied to accept the same, and the referee was asked to approve a compromise settlement on this basis.
After going over the facts in this case and the contentions, of both parties I have come to the conclusion that the death of the deceased from brain lesion cannot be said to have been either caused or aggravated by an accident he is said to have-sustained while working for the respondent. Accordingly,. I find that it is to the best interests of all parties to compromise the matter on the basis outlined above, and therefore-I order that a compromise judgment be entered in favor of the petitioner by the payment by the respondent of $2,100.
I further order that the attorney for the petitioner be-paid a counsel fee of $300, said payment to be made by the petitioner.
John J. Stahl, Referee.